COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

   Lakeside Village Homeowners                    §               No. 08-15-00214-CV
   Association, Inc., Principal Management
   Group of North Texas, and Principal            §                  Appeal from the
   Management Group, Inc.,
                                                  §            County Court at Law No. 3
                         Appellants,
                                                  §              of Dallas County, Texas
   v.
                                                  §               (TC# CC-11-07783-C)
   Alfred "Corky" Belanger and Michael
   Drennan,                                       §

                         Appellees.               §

                                                  §
                                 ORDER FOR MEDIATION REFERRAL

        Pending before the Court is a motion filed by Appellees for mediation referral pursuant to
TEX.CIV.PRAC.&REM.CODE ANN. § 154.021, et seq. The Court GRANTS the motion and
ORDERS this case referred to mediation. Any objection to this order must be filed with this
Court and served upon all parties within ten (10) days of the date of this order. An objection
untimely filed may be considered waived.
        The Court further ORDERS that the parties shall, within twenty (20) days of this order, or
within ten (10) days of an adverse ruling on an objection, confer and attempt to agree upon a
mediator qualified under TEX.CIV.PRAC.&REM.CODE ANN. §154.052. The parties shall notify the
Court of the name, address, telephone and fax number of the mediator. If the parties are unable to
agree upon a qualified mediator, the parties are directed to immediately notify the Court in writing,
and upon receipt, the Court will enter an order reestablishing the appellate timetable.



                                                   1
       The Court further ORDERS that the mediation be held within sixty (60) days of this
order and that the appellate timetable be suspended during such time. All parties or their
representative
with full settlement authority shall attend the mediation process, with their counsel of record.
The mediator and parties shall file a report of the completion of mediation within forty-eight (48)
hours of the conclusion of mediation advising the court of:
      full, partial, or no resolution of the case;
      whether further negotiations are planned; and
      compensation paid to the mediator and by whom.
       In the event no further negotiations are planned and there is no resolution, or a partial
resolution of the case occurs, the parties will file a motion with this Court requesting that the
Court issue an order reestablishing the appellate timetable. This motion will accompany the
above-mentioned forty-eight (48) hours report.
       The Court further ORDERS, in the event of full resolution of the issues in this case, that
the parties file a joint dispositive motion within ten (10) days of the conclusion of mediation.

       IT IS SO ORDERED this 26th day of May, 2016.

                                                          PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                      2